                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

Edward Butowsky,

     Plaintiff,

v.                                                            Case No. 4:19-cv-00180-ALM-kpj

Michael Gottlieb, et al.,

     Defendants


                            PLAINTIFF’S MOTION FOR LEAVE
                          TO FILE SUPPLEMENTAL COMPLAINT

        NOW COMES Edward Butowsky, the Plaintiff, moving the Court to permit him

to file a supplemental complaint pursuant to Fed. R. Civ. P. 15(d):

        After the SECOND AMENDED COMPLAINT was filed, Defendant Meryl Governski

made additional defamatory statements about the Plaintiff. The undersigned became

aware of the comments in late October and notified the Plaintiff, sending a retraction

demand to Defendant Governski on November 2, 2019. 1 See November 2, 2019 Letter

from Ty Clevenger to Paul Skiermont. (Exhibit 1). On November 7, 2019, Ms. Governski

refused to retract the false statements. See November 7, 2019 Letter from Paul Skiermont

to Ty Clevenger (Exhibit 2). The Plaintiff moves the Court to grant him permission to

file a supplemental complaint reflecting these events.

        Rule 15(d) of the Federal Rules of Civil Procedure provides for… a supplemental


1
  As attested by his electronic signature below, Ty Clevenger declares under penalty of perjury under the
laws of the United States that this statement is true and correct. He further declares that the exhibits to this
motion are true and correct copies of the documents that he represents them to be.

                                                     -1-
       pleading. It is a useful device, enabling a court to award complete relief, or more
       nearly complete relief, in one action, and to avoid the cost, delay and waste of
       separate actions which must be separately tried and prosecuted. So useful they are
       and of such service in the efficient administration of justice that they ought to be
       allowed as of course, unless some particular reason for disallowing them appears,
       though the court has the unquestioned right to impose terms upon their allowance
       when fairness appears to require them.

New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 28–29 (4th Cir. 1963).

       In discussions with the undersigned, counsel for Defendant Governski have

suggested the supplement is untimely, but the Court will note that it has not yet entered a

scheduling order, nor has any party discovery begun. The Plaintiff could, of course, file a

separate lawsuit against Defendant Governski, but it would be far more efficient for

everyone involved if these matters were tried in one case. The new claim does not

present any new legal issues, but it does illustrate the absurdity of Defendant Governski’s

argument that her defamatory statements are protected by the judicial proceedings

privilege. She seems to think that because she filed a lawsuit in D.C., she has an open-

ended license to keep defaming the Plaintiff for as long as she chooses. The judicial

proceedings privilege has never been construed so broadly, nor should it be.

       The supplemental pleading also illustrates the absurdity of the Boies Schiller

Flexner Defendants’ first-to-file arguments. Defendant Governski’s latest smears do not

implicate the D.C. litigation in any way. It is absurd to suggest that the Plaintiff is

supposed to file a third-party claim in the D.C. litigation against his opposing counsel in

the D.C. litigation (i.e., Defendant Governski) based on something that she said more

than a year after the D.C. case was filed.




                                             -2-
                                       Conclusion

      The Plaintiff should be permitted to file his proposed supplemental complaint. The

Plaintiff stipulates that the proposed supplemental complaint does not affect the motions

to dismiss filed by the CNN, New York Times, and Vox Defendants.

                                         Respectfully submitted,

                                         /s/ Ty Clevenger
                                         Ty Clevenger
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, New York 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (fax)
                                         tyclevenger@yahoo.com

                                         Attorney for Plaintiff Edward Butowsky




                         CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for all of the Defendants via email and/or
telephone regarding the foregoing motion as required by Local Rule CV-7(h). Following
a telephone conference, counsel for the Boies Schiller Flexner Defendants asked me to
include the following explanation for their opposition to the foregoing motion:

      The BSF Defendants oppose this motion first raised in mid-February 2020 (less
      than a week before the rescheduled Scheduling Conference), based on a statement
      allegedly published more than six months ago (August 8, 2019). Plaintiff did not
      raise this motion within a reasonable time of the alleged publication, and this
      motion needlessly multiplies these proceedings. The BSF Defendants contend the
      proposed Supplemental Complaint does not affect any of the issues raised in their
      pending motions to dismiss or their Rule 11 motion and those motions are ripe for
      decision even if the Court permits the Supplemental Complaint. And Plaintiff
      agreed during the parties’ meet and confer that whether or not the proposed
      Supplemental Complaint is permitted does not affect any of the issues raised in the
      BSF Defendants’ pending motions or provide Plaintiff with any different argument
      in opposition to those motions than Plaintiff has already briefed. Thus, the BSF


                                           -3-
       Defendants also oppose because the parties agree the Supplemental Complaint
       would be futile with respect to the pending motions. See, e.g. Connor v. Castro,
       719 F. App'x 376, 380 (5th Cir.), cert. denied, 139 S. Ct. 343, 202 L. Ed. 2d 225
       (2018) (denying Rule 15(d) motion for leave to supplement where futile). The
       BSF Defendants likewise oppose this motion because all parties agree that neither
       this motion, nor the Supplemental Complaint if permitted, needs to be addressed
       before the Court rules on the pending motions to dismiss.

Counsel for the New York Times and Vox Defendants stated that they do not oppose the
motion insofar as the Plaintiff has stipulated that the supplemental complaint does not
affect their motions to dismiss. Counsel for the CNN Defendants requested that the
Plaintiff include the following statement of non-opposition to the motion:

       As stipulated above, Plaintiff’s requested supplementation does not affect the
       allegations against the CNN Defendants. Accordingly, the CNN Defendants are
       unopposed to the requested relief provided that such relief not moot or other
       otherwise affect their pending Motions to Dismiss. If Plaintiff’s requested relief
       would in any way affect their pending Motions, however, the CNN Defendants
       oppose such relief and ask that the Court provide them notice of such treatment
       and the opportunity to respond.

                                          /s/ Ty Clevenger
                                          Ty Clevenger



                             CERTIFICATE OF SERVICE

       I certify that a copy of this document was filed electronically with the Court's ECF
system on February 18, 2020, which should result in automatic notification to all counsel
of record.

                                          /s/ Ty Clevenger
                                          Ty Clevenger




                                            -4-
